 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   CLIFFORD PAYNE,                     )   Case No. CV 15-2815-PA (SP)
12                                       )
                          Plaintiff,     )
13                                       )   ORDER ACCEPTING FINDINGS AND
                    v.                   )   RECOMMENDATION OF UNITED
14                                       )   STATES MAGISTRATE JUDGE
     CALIFORNIA DEPARTMENT               )
15   OF CORRECTIONS AND                  )
     REHABILITATION,                     )
16                                       )
                          Defendant.     )
17   ___________________________
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
20 Complaint, records on file, and the Report and Recommendation of the United States
21 Magistrate Judge. Plaintiff has not filed any written Objections to the Report within
22 the time permitted. The Court accepts the findings and recommendation of the
23 Magistrate Judge.
24 //
25 //
26
27
28
 1        IT IS THEREFORE ORDERED that defendant's Motion to Dismiss (docket
 2 no. 50) is granted, and Judgment will be entered dismissing the Second Amended
 3 Complaint and this action without leave to amend.
 4
 5 DATED: November 19, 2018
 6                                              _______________________________
 7                                                        Percy Anderson
                                                UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
